UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5445 Name of Registrant: Vanguard Fenway Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2009 Item 1: Schedule of Investments Vanguard Equity Income Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (97.2%) 1 Consumer Discretionary (8.7%) Home Depot Inc. 2,803,900 81,117 McDonald's Corp. 1,213,405 75,765 Genuine Parts Co. 1,120,600 42,538 Sherwin-Williams Co. 659,100 40,634 Mattel Inc. 734,900 14,683 VF Corp. 195,700 14,333 McGraw-Hill Cos. Inc. 326,400 10,938 Gannett Co. Inc. 613,528 9,111 Fortune Brands Inc. 209,900 9,068 Ltd Brands Inc. 466,800 8,981 DR Horton Inc. 769,700 8,367 Whirlpool Corp. 92,300 7,445 Comcast Corp. 447,600 7,166 Tupperware Brands Corp. 125,800 5,858 H&R Block Inc. 253,100 5,725 Cooper Tire & Rubber Co. 253,074 5,074 Cracker Barrel Old Country Store Inc. 54,700 2,078 Wyndham Worldwide Corp. 95,800 1,932 Jones Apparel Group Inc. 61,400 986 Comcast Corp. Class A 20,700 349 Lowe's Cos. Inc. 8,800 206 Time Warner Inc. 5,300 154 Consumer Staples (14.3%) Philip Morris International Inc. 1,525,955 73,536 PepsiCo Inc. 1,164,400 70,796 Nestle SA ADR 1,388,700 67,185 Kimberly-Clark Corp. 940,975 59,950 General Mills Inc. 672,000 47,584 Sysco Corp. 1,347,888 37,660 Procter & Gamble Co. 597,500 36,226 Kraft Foods Inc. 1,318,589 35,839 Altria Group Inc. 1,775,955 34,862 Wal-Mart Stores Inc. 564,900 30,194 Coca-Cola Co. 453,582 25,854 Lorillard Inc. 166,400 13,350 Reynolds American Inc. 192,200 10,181 Colgate-Palmolive Co. 123,800 10,170 Hershey Co. 255,000 9,127 Sara Lee Corp. 520,400 6,339 Kellogg Co. 99,700 5,304 ConAgra Foods Inc. 50,300 1,159 Lancaster Colony Corp. 18,974 943 Energy (10.9%) Chevron Corp. 1,606,700 123,700 Exxon Mobil Corp. 1,066,700 72,738 BP PLC ADR 1,065,000 61,738 ConocoPhillips 1,199,200 61,243 Occidental Petroleum Corp. 581,300 47,289 Total SA ADR 586,700 37,572 Marathon Oil Corp. 696,100 21,732 Diamond Offshore Drilling Inc. 66,900 6,585 Southern Union Co. 187,500 4,256 Spectra Energy Corp. 67,700 1,389 Exchange-Traded Fund (1.1%) 2 Vanguard Value ETF 963,400 46,002 Financials (14.4%) JPMorgan Chase & Co. 3,517,300 146,566 Wells Fargo & Co. 1,873,200 50,558 PNC Financial Services Group Inc. 901,982 47,616 Goldman Sachs Group Inc. 246,600 41,636 ACE Ltd. 737,500 37,170 Chubb Corp. 627,762 30,873 Toronto-Dominion Bank 384,800 24,135 Marsh & McLennan Cos. Inc. 964,500 21,296 Unum Group 1,058,700 20,666 Allstate Corp. 677,300 20,346 Aflac Inc. 435,600 20,146 Bank of New York Mellon Corp. 605,961 16,949 American Express Co. 389,100 15,766 Travelers Cos. Inc. 312,400 15,576 New York Community Bancorp Inc. 697,700 10,124 Hudson City Bancorp Inc. 729,800 10,020 Everest Re Group Ltd. 100,600 8,619 Endurance Specialty Holdings Ltd. 223,700 8,328 Federated Investors Inc. Class B 289,157 7,952 Bank of Hawaii Corp. 156,400 7,360 US Bancorp 200,436 4,512 Protective Life Corp. 238,400 3,945 Allied World Assurance Co. Holdings Ltd. 78,900 3,635 Waddell & Reed Financial Inc. 98,100 2,996 MetLife Inc. 65,100 2,301 GAMCO Investors Inc. 30,600 1,478 Aspen Insurance Holdings Ltd. 55,000 1,400 Advance America Cash Advance Centers Inc. 137,141 762 Oriental Financial Group Inc. 42,550 460 Health Care (11.6%) Johnson & Johnson 2,338,305 150,610 Pfizer Inc. 7,842,267 142,651 Merck & Co. Inc. 3,288,214 120,151 Medtronic Inc. 446,800 19,650 Abbott Laboratories 228,800 12,353 Bristol-Myers Squibb Co. 435,332 10,992 Hill-Rom Holdings Inc. 200,501 4,810 Eli Lilly & Co. 130,649 4,666 Baxter International Inc. 29,000 1,702 Industrials (14.1%) General Electric Co. 5,930,972 89,736 3M Co. 927,200 76,652 Waste Management Inc. 1,422,600 48,098 Illinois Tool Works Inc. 892,200 42,817 Stanley Works 787,200 40,549 Eaton Corp. 561,500 35,723 Republic Services Inc. Class A 1,109,400 31,407 Ingersoll-Rand PLC 816,500 29,182 PACCAR Inc. 716,200 25,976 United Parcel Service Inc. Class B 321,900 18,467 United Technologies Corp. 231,500 16,068 Honeywell International Inc. 406,062 15,918 Lockheed Martin Corp. 191,700 14,445 Northrop Grumman Corp. 231,813 12,947 Schneider Electric SA 106,234 12,291 Raytheon Co. 234,200 12,066 RR Donnelley & Sons Co. 402,310 8,959 Hubbell Inc. Class B 166,100 7,856 Briggs & Stratton Corp. 395,700 7,403 Pitney Bowes Inc. 320,900 7,304 Apogee Enterprises Inc. 394,675 5,525 Caterpillar Inc. 87,800 5,004 Emerson Electric Co. 70,500 3,003 Boeing Co. 50,700 2,744 Deluxe Corp. 56,500 836 Information Technology (8.1%) Microsoft Corp. 4,814,100 146,782 Intel Corp. 4,124,600 84,142 Texas Instruments Inc. 1,250,800 32,596 Maxim Integrated Products Inc. 1,089,306 22,113 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,592,300 18,216 Analog Devices Inc. 351,500 11,100 Xilinx Inc. 257,400 6,451 Linear Technology Corp. 126,600 3,866 Molex Inc. 52,500 1,131 Automatic Data Processing Inc. 20,000 856 Materials (3.3%) EI du Pont de Nemours & Co. 1,124,627 37,866 Packaging Corp. of America 1,269,700 29,216 PPG Industries Inc. 375,700 21,993 Lubrizol Corp. 123,900 9,039 Eastman Chemical Co. 144,000 8,675 Temple-Inland Inc. 352,200 7,435 Stepan Co. 74,000 4,796 International Paper Co. 168,800 4,520 Glatfelter 337,205 4,097 Sonoco Products Co. 138,800 4,060 Dow Chemical Co. 13,100 362 Telecommunication Services (4.0%) AT&T Inc. 3,922,205 109,939 Verizon Communications Inc. 1,181,328 39,137 Qwest Communications International Inc. 1,613,200 6,792 CenturyTel Inc. 147,746 5,350 Windstream Corp. 30,100 331 Utilities (6.7%) FPL Group Inc. 801,666 42,344 Dominion Resources Inc. 1,066,570 41,511 American Electric Power Co. Inc. 663,500 23,083 Xcel Energy Inc. 1,078,200 22,879 Northeast Utilities 817,900 21,094 Entergy Corp. 211,200 17,285 Exelon Corp. 336,800 16,459 Public Service Enterprise Group Inc. 381,620 12,689 Constellation Energy Group Inc. 290,500 10,217 DTE Energy Co. 232,100 10,117 NiSource Inc. 618,600 9,514 Edison International 243,000 8,452 Atmos Energy Corp. 267,210 7,856 National Fuel Gas Co. 109,000 5,450 Oneok Inc. 119,800 5,339 Avista Corp. 232,684 5,024 AGL Resources Inc. 125,400 4,573 PG&E Corp. 99,700 4,452 PNM Resources Inc. 179,000 2,264 DPL Inc. 24,700 682 Total Common Stocks (Cost $3,558,120) Coupon Preferred Stock (0.5%) 3 Bank of America Corp. Pfd. (Cost $22,005) 10.000% 1,467,000 21,888 Temporary Cash Investments (2.6%) 1 Money Market Fund (1.4%) 4 Vanguard Market Liquidity Fund 0.187% 57,582,816 57,583 Face Maturity Amount Date ($000) Repurchase Agreement (0.9%) Goldman Sachs & Co.(Dated 12/31/09, Repurchase Value $35,300,000, collateralized by Government National Mortgage Assn. 4.000%-7.000%, 3/20/34- 12/20/39) 0.005% 1/4/10 35,300 35,300 U.S. Government and Agency Obligations (0.3%) 5,6 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 12,000 11,997 Total Temporary Cash Investments (Cost $104,876) Total Investments (100.3%) (Cost $3,685,001) Other Assets and Liabilities-Net (-0.3%) Net Assets (100%) 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.8% and 1.0%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Non-income producing security  new issue that has not paid a dividend as of December 31, 2009. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Securities with a value of $11,997,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,914,617 12,291  Preferred Stocks 21,888   Temporary Cash Investments 57,583 47,297  Futures ContractsAssets 1 23   Equity Income Fund Futures ContractsLiabilities 1 (694)   Total 3,993,417 59,588  1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index March 2010 117 32,488 474 E-mini S&P 500 Index March 2010 559 31,044 176 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. At December 31, 2009, the cost of investment securities for tax purposes was $3,685,001,000. Net unrealized appreciation of investment securities for tax purposes was $368,675,000, consisting of unrealized gains of $538,890,000 on securities that had risen in value since their purchase and $170,215,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Growth Equity Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (96.7%) 1 Consumer Discretionary (9.9%) Walt Disney Co. 400,747 12,924 * Amazon.com Inc. 96,009 12,915 Omnicom Group Inc. 193,840 7,589 Home Depot Inc. 244,690 7,079 * Starbucks Corp. 298,400 6,881 NIKE Inc. Class B 93,068 6,149 Coach Inc. 129,200 4,719 * CarMax Inc. 168,400 4,084 Consumer Staples (10.6%) PepsiCo Inc. 240,994 14,652 Walgreen Co. 290,040 10,650 Brown-Forman Corp. Class B 153,400 8,218 Wal-Mart Stores Inc. 136,350 7,288 Alberto-Culver Co. Class B 207,030 6,064 Costco Wholesale Corp. 99,298 5,875 Unilever PLC ADR 159,840 5,099 Colgate-Palmolive Co. 54,201 4,453 Shoppers Drug Mart Corp. 69,540 3,004 Cadbury PLC ADR 28,271 1,453 Energy (7.4%) Schlumberger Ltd. 216,049 14,063 Apache Corp. 118,570 12,233 EOG Resources Inc. 66,400 6,461 Occidental Petroleum Corp. 67,120 5,460 Petroleo Brasileiro SA ADR 105,400 5,025 * Southwestern Energy Co. 73,750 3,555 Financials (9.0%) * Progressive Corp. 866,290 15,584 * Berkshire Hathaway Inc. Class B 4,370 14,360 Goldman Sachs Group Inc. 60,146 10,155 JPMorgan Chase & Co. 128,400 5,350 ^ M&T Bank Corp. 67,680 4,527 Morgan Stanley 147,700 4,372 * Markel Corp. 8,190 2,785 Health Care (19.2%) Johnson & Johnson 223,750 14,412 * Medco Health Solutions Inc. 188,404 12,041 Bristol-Myers Squibb Co. 455,300 11,496 Teva Pharmaceutical Industries Ltd. ADR 159,985 8,988 Merck & Co. Inc. 241,480 8,824 Alcon Inc. 52,844 8,685 Baxter International Inc. 130,947 7,684 * Gilead Sciences Inc. 156,702 6,782 * Edwards Lifesciences Corp. 73,490 6,382 * Mylan Inc. 329,262 6,068 Shire PLC ADR 91,800 5,389 * Celgene Corp. 94,463 5,260 Stryker Corp. 94,740 4,772 Pfizer Inc. 251,800 4,580 * Vertex Pharmaceuticals Inc. 94,600 4,053 Techne Corp. 44,270 3,035 * Illumina Inc. 82,600 2,532 Industrials (7.4%) United Parcel Service Inc. Class B 151,880 8,713 Rockwell Automation Inc. 174,300 8,189 Deere & Co. 111,040 6,006 United Technologies Corp. 75,550 5,244 * Stericycle Inc. 94,670 5,223 Flowserve Corp. 49,200 4,651 Danaher Corp. 44,160 3,321 Precision Castparts Corp. 29,100 3,211 Ritchie Bros Auctioneers Inc. 86,710 1,954 Information Technology (30.7%) * Apple Inc. 113,796 23,995 * Cisco Systems Inc. 882,651 21,131 Microsoft Corp. 688,621 20,996 * Google Inc. Class A 24,716 15,323 Oracle Corp. 450,090 11,045 Linear Technology Corp. 326,180 9,962 Visa Inc. Class A 112,184 9,812 QUALCOMM Inc. 210,187 9,723 Mastercard Inc. Class A 34,000 8,703 Hewlett-Packard Co. 166,642 8,584 * Adobe Systems Inc. 208,577 7,671 * eBay Inc. 282,400 6,648 * Agilent Technologies Inc. 207,680 6,453 * NetApp Inc. 180,500 6,207 * F5 Networks Inc. 113,910 6,035 * VMware Inc. Class A 131,000 5,552 Intel Corp. 252,400 5,149 * Juniper Networks Inc. 173,300 4,622 * Baidu Inc. ADR 9,350 3,845 Tencent Holdings Ltd. ADR 89,000 1,930 Materials (1.9%) Praxair Inc. 70,300 5,646 Monsanto Co. 41,850 3,421 Potash Corp. of Saskatchewan Inc. 26,970 2,935 Telecommunication Services (0.6%) * American Tower Corp. Class A 92,700 4,006 Total Common Stocks (Cost $553,533) Market Value Coupon Shares ($000) Temporary Cash Investments (3.5%) 1 Money Market Fund (2.7%) 2,3 Vanguard Market Liquidity Fund 0.187% 16,989,411 16,989 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.8%) 4,5 Federal Home Loan Bank Discount Notes 0.220% 3/26/10 5,000 4,999 Total Temporary Cash Investments (Cost $21,987) Total Investments (100.2%) (Cost $575,520) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $2,060,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.4% and 0.8%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $2,125,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $4,999,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Growth Equity Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index March 2010 41 11,385 165 E-mini S&P 500 Index March 2010 100 5,553 (56) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Growth Equity Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 609,915   Temporary Cash Investments 16,989 4,999  Futures ContractsLiabilities 1 (174)   Total 626,730 4,999  1 Represents variation margin on the last day of the reporting period. E. At December 31, 2009, the cost of investment securities for tax purposes was $575,520,000. Net unrealized appreciation of investment securities for tax purposes was $56,383,000, consisting of unrealized gains of $83,090,000 on securities that had risen in value since their purchase and $26,707,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard PRIMECAP Core Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($000) Common Stocks (95.6%) Consumer Discretionary (13.7%) * Bed Bath & Beyond Inc. 2,301,491 88,907 Whirlpool Corp. 911,200 73,497 * Amazon.com Inc. 487,000 65,511 TJX Cos. Inc. 1,366,725 49,954 Sony Corp. ADR 1,694,000 49,126 * CarMax Inc. 2,003,700 48,590 * Kohl's Corp. 855,900 46,159 * DIRECTV Class A 1,377,325 45,934 Walt Disney Co. 1,240,600 40,009 Mattel Inc. 1,298,200 25,938 Target Corp. 396,250 19,167 Best Buy Co. Inc. 442,600 17,465 Nordstrom Inc. 440,400 16,550 Lowe's Cos. Inc. 626,800 14,661 * Chico's FAS Inc. 850,000 11,942 * Carnival Corp. 370,000 11,725 * Viacom Inc. Class B 100,000 2,973 * Expedia Inc. 108,250 2,783 * Eastman Kodak Co. 300,000 1,266 * HSN Inc. 21,650 437 * Ticketmaster Entertainment Inc. 21,650 265 Consumer Staples (2.0%) Kellogg Co. 765,500 40,724 Procter & Gamble Co. 298,000 18,068 Avon Products Inc. 428,500 13,498 PepsiCo Inc. 127,400 7,746 Costco Wholesale Corp. 100,000 5,917 Sysco Corp. 200,000 5,588 Energy (6.5%) Schlumberger Ltd. 1,015,300 66,086 EOG Resources Inc. 505,200 49,156 National Oilwell Varco Inc. 892,300 39,342 Cabot Oil & Gas Corp. 630,000 27,462 * Southwestern Energy Co. 450,000 21,690 EnCana Corp. 639,100 20,700 Cenovus Energy Inc. 639,100 16,105 Noble Energy Inc. 159,000 11,324 Peabody Energy Corp. 240,000 10,850 ConocoPhillips 179,000 9,142 Murphy Oil Corp. 167,000 9,051 * Exterran Holdings Inc. 240,000 5,148 * Transocean Ltd. 55,000 4,554 * Pride International Inc. 115,000 3,670 Petroleo Brasileiro SA ADR Type A 80,000 3,391 Petroleo Brasileiro SA ADR 39,600 1,888 Noble Corp. 20,000 814 * Seahawk Drilling Inc. 22,666 511 Arch Coal Inc. 14,700 327 Financials (4.8%) Marsh & McLennan Cos. Inc. 4,510,800 99,598 * Berkshire Hathaway Inc. Class B 13,600 44,690 Chubb Corp. 559,700 27,526 Discover Financial Services 1,295,400 19,055 Wells Fargo & Co. 550,000 14,845 * Progressive Corp. 600,000 10,794 Bank of New York Mellon Corp. 216,982 6,069 * Tree.com Inc. 3,608 33 Health Care (22.5%) * Amgen Inc. 3,277,300 185,397 Eli Lilly & Co. 4,145,800 148,046 Roche Holding AG 782,000 132,909 Novartis AG ADR 2,360,500 128,482 Medtronic Inc. 2,763,500 121,539 * Boston Scientific Corp. 7,657,900 68,921 GlaxoSmithKline PLC ADR 1,532,900 64,765 * Waters Corp. 936,600 58,032 * Biogen Idec Inc. 1,043,400 55,822 Johnson & Johnson 597,000 38,453 Sanofi-Aventis SA ADR 611,200 24,002 Pfizer Inc. 392,000 7,130 * Illumina Inc. 164,000 5,026 * Cerner Corp. 36,000 2,968 * Genzyme Corp. 9,100 446 Industrials (13.9%) Southwest Airlines Co. 8,735,025 99,841 Boeing Co. 1,537,900 83,247 United Parcel Service Inc. Class B 1,186,515 68,070 FedEx Corp. 709,200 59,183 Honeywell International Inc. 1,505,000 58,996 Caterpillar Inc. 746,950 42,569 * McDermott International Inc. 1,714,500 41,165 Expeditors International of Washington Inc. 884,000 30,701 * AMR Corp. 3,237,740 25,028 Norfolk Southern Corp. 416,700 21,843 Union Pacific Corp. 326,150 20,841 CH Robinson Worldwide Inc. 310,000 18,206 Rockwell Automation Inc. 357,000 16,772 Canadian Pacific Railway Ltd. 231,430 12,497 Burlington Northern Santa Fe Corp. 100,000 9,862 ^ Ritchie Bros Auctioneers Inc. 295,000 6,617 SPX Corp. 100,000 5,470 Deere & Co. 99,000 5,355 Goodrich Corp. 77,500 4,979 * Chicago Bridge & Iron Co. NV 236,870 4,790 Avery Dennison Corp. 120,000 4,379 Cummins Inc. 93,700 4,297 * Jacobs Engineering Group Inc. 10,000 376 Information Technology (24.5%) * Google Inc. Class A 165,000 102,297 Oracle Corp. 3,913,500 96,037 ASML Holding NV 2,630,045 89,658 * Intuit Inc. 2,649,500 81,366 Texas Instruments Inc. 2,594,400 67,610 * SanDisk Corp. 2,219,500 64,343 Microsoft Corp. 1,989,200 60,651 * Flextronics International Ltd. 7,965,000 58,224 * EMC Corp. 3,242,300 56,643 Telefonaktiebolaget LM Ericsson ADR 5,676,200 52,164 * Electronic Arts Inc. 2,516,900 44,675 QUALCOMM Inc. 889,500 41,148 * Symantec Corp. 2,269,800 40,607 Intel Corp. 1,877,700 38,305 Corning Inc. 1,975,800 38,153 Altera Corp. 1,620,000 36,661 Applied Materials Inc. 2,258,000 31,477 * Research In Motion Ltd. 446,600 30,163 Accenture PLC Class A 378,500 15,708 KLA-Tencor Corp. 409,600 14,811 Motorola Inc. 1,764,000 13,689 * Cisco Systems Inc. 504,600 12,080 Hewlett-Packard Co. 197,000 10,147 * Adobe Systems Inc. 195,400 7,187 * eBay Inc. 304,600 7,170 * NVIDIA Corp. 360,000 6,725 * Yahoo! Inc. 373,000 6,259 * Agilent Technologies Inc. 170,000 5,282 * Apple Inc. 11,000 2,319 Xilinx Inc. 62,300 1,561 * Dell Inc. 100,000 1,436 * IAC/InterActiveCorp 54,125 1,109 * VMware Inc. Class A 17,400 737 Intersil Corp. Class A 25,000 384 * Verigy Ltd. 20,814 268 Materials (6.9%) Monsanto Co. 939,950 76,841 Potash Corp. of Saskatchewan Inc. 570,800 61,932 Vulcan Materials Co. 1,136,000 59,833 Praxair Inc. 465,208 37,361 Newmont Mining Corp. 447,000 21,148 International Paper Co. 700,000 18,746 * Freeport-McMoRan Copper & Gold Inc. 198,000 15,897 Weyerhaeuser Co. 262,699 11,333 * Domtar Corp. 176,480 9,779 Alcoa Inc. 366,900 5,914 FMC Corp. 54,196 3,022 Telecommunication Services (0.3%) * Sprint Nextel Corp. 3,363,650 12,311 AT&T Inc. 30,000 841 Utilities (0.5%) * AES Corp. 1,098,000 14,614 Edison International 200,000 6,956 FPL Group Inc. 56,700 2,995 Total Common Stocks (Cost $4,034,054) Market Value Coupon Shares ($000) Temporary Cash Investment (4.8%) Money Market Fund (4.8%) 1,2 Vanguard Market Liquidity Fund (Cost 0.187% 221,599,420 221,599 Total Investments (100.4%) (Cost $4,255,653) Other Assets and Liabilities-Net (-0.4%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $1,606,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $1,647,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. . PRIMECAP Core Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
